        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

OLIVIA PESCATORE, et al.,

                              Plaintiffs,

       vs.
                                                   No. 1:18-mc-00545-LGS
JUVENAL OVIDIO RICARDO PALMERA
PINEDA, et al.,

                              Defendants.

       vs.

CITIBANK, N.A.,

       Turnover Respondent/Garnishee

       OFAC blocked assets of:
       Venezuela Ministry of Finance
       a/k/a Ministerio del Poder Popular de
       Economía y Finanzas



                      MEMORANDUM OF LAW IN SUPPORT OF
                     PLAINTIFFS’ MOTION FOR TRIA TURNOVER

       Plaintiffs submit this Memorandum in support of their Motion for entry of a TRIA

Turnover Judgment directed to U.S. Dep’t of Treasury’s Office of Foreign Assets Control

(“OFAC”) blocked assets held and maintained in the United States by garnishee CITIBANK,

N.A., and owned by the Venezuela Ministry of Finance a/k/a Ministerio del Poder Popular de

Economía y Finanzas (“MINISTRY OF FINANCE”), which is an agency or instrumentality of a

terrorist party, in partial satisfaction of Plaintiffs’ Anti-Terrorism Act Judgment, pursuant to (i)

Fed. R. Civ. P. 69(a); (ii) New York C.P.L.R. §§5230, 5232, 5225, 5227; (iii) §201(a) of the

Terrorism Risk Insurance Act of 2002 (“TRIA”), codified at 28 U.S.C. §1610 note; (iv) Anti-

Terrorism Act (“ATA”), 18 U.S.C. §2333(a); (v) Stansell v. FARC, 771 F.3d 713, 729-30 (11th
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 2 of 20




Cir. 2014) (agency or instrumentality standard affirmed by Eleventh Circuit’s in Stansell v.

FARC, 771 F. 3d 713, 732 (11th Cir. 2014); Kirschenbaum v. 650 Fifth Ave & Related

Properties, 830 F.3d 107, 135 (2d Cir. 2016) (“To demonstrate that Defendants are ‘agencies or

instrumentalities’ of a terrorist party under the TRIA . . . Plaintiffs must show that each

Defendant (1) was a means through which a material function of the terrorist party is

accomplished, (2) provided material services to, on behalf of, or in support of the terrorist party,

or (3) was owned, controlled, or directed by the terrorist party.”), citing Stansell, 771 F.3d at 724

n. 6 & 732.

       As detailed below, this Court authorized Plaintiffs’ execution of the MINISTRY OF

FINANCE blocked assets held by CITIBANK, N.A. on February 8, 2021 (Order, Dkt. No. 91)

and turnover should now be granted to ensure Plaintiffs can fully enforce their judgment against

the FARC terrorist organization and its agencies or instrumentalities.

I.     This Court has Subject Matter Jurisdiction and Jurisdiction over the Parties

       This Court has subject matter jurisdiction over Plaintiffs’ post-judgment execution

proceedings under the TRIA and the ATA pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 2338

(“The district courts of the United States shall have exclusive jurisdiction over an action brought

under this chapter [Terrorism].”).     The TRIA and ATA authorize American nationals with

judgments under the ATA, 18 U.S.C. § 2333(a), to execute their judgments against the blocked

assets of a terrorist party, “including the blocked assets of any agency or instrumentality of that

party.” 18 U.S.C. § 2333. See Kirschenbaum v. 650 Fifth Ave. & Related Props., 830 F.3d 107,

132 (2d Cir. 2016) (“Section 201(a) of the TRIA confers an independent basis for subject matter

jurisdiction over post-judgment execution and attachment proceedings against property held in

the hands of an agency or instrumentality of the terrorist party, even if the agency or



                                                 2
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 3 of 20




instrumentality is not itself named in the judgment.”); Stansell, 771 F.3d at 737 (district court has

subject matter jurisdiction over TRIA post-judgment executions).

        This Court has jurisdiction over the blocked assets because the OFAC blocked assets are

held at CITIBANK, N.A. in New York, and because Citibank, N.A. is subject to personal

jurisdiction here. As such, this Court has the necessary authority to order turnover of the blocked

assets in this district. Koehler v. Bank of Bermuda Limited, 577 F.3d 497 (2d Cir. 2009)

(jurisdiction over garnishee is all that is required for turnover). 1

II.     This Court is Authorized to Order Turnover Under TRIA

        In New York, C.P.L.R. article 52 governs the enforcement and collection of money

judgments. See N.Y. C.P.L.R. §§ 5201–5252. Section 5225(b) enables a judgment creditor to

commence a proceeding against a third party who “is in possession or custody of money or other

personal property” in which the judgment debtor has an interest. Id. § 5225(b). Section 5227

allows a judgment creditor to commence a proceeding against a third party “who it is shown is or

will become indebted to the judgment debtor.” Id. § 5227. Under Second Circuit law judgment

creditor plaintiffs can seek a turnover order against garnishees by way of a motion under Rule

69(a) rather than instituting a “special proceeding” under New York state law, as long as the

court has personal jurisdiction over the garnishee. CSX Transportation, Inc. v. Island Rail

Terminal, Inc., 879 F.3d 462, 468-469 (2d. Cir. 2018) (holding “a party seeking a money




1
  The judgment debtor terrorist party FARC is a properly served defaulted defendant. See Pescatore,
1:08-cv-02245, Order, Dkt. No. 16 at 8-9 (D.D.C. Nov. 4, 2010) (noting the FARC was properly served).
The FARC defendants did not appear and defaults were properly entered against them all prior to entry of
the Default Judgment. Accordingly, no further notice, service of pleadings, motions or writs is required
to be served on the FARC or the individual FARC member identified in the ATA Judgment. Fed. R. Civ.
P. 5(a)(2).
                                                    3
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 4 of 20




judgment against a non-party garnishee may proceed by motion and need not commence a

special proceeding, as long as the court has personal jurisdiction over the garnishee.”). 2

III.    Plaintiffs Satisfy the Requirements of TRIA

        Section 201(a) of the Terrorism Risk Insurance Act of 2002 (“TRIA”) provides the

federal statutory procedure for the enforcement of judgments by victims of terrorism and for

executing on any blocked assets of the FARC, or any agency or instrumentality of the FARC.

H.R. 3210, Terrorism Risk Insurance Act of 2002, Pub. L. No. 107-297, 116 Stat. 2322, codified

at 28 U.S.C. §1610 note (emphasis added).

        To satisfy the requirements of a TRIA execution, “plaintiffs must demonstrate first that

(1) they have obtained a judgment, (2) against a terrorist party, (3) on a claim based upon an act

of terrorism. . . . Then plaintiffs must establish that they are seeking to subject to execution in

aid of that judgment (4) a blocked asset, (5) in which the terrorist party or an agency or

instrumentality of the terrorist party holds a property interest. . . . (6) ‘no adverse claimant ranks

above [them] in priority of interest’ to the asset at issue.” Levin v. Bank of New York Mellon, No.

09-CV-5900 (JPO), 2019 WL 564341, *4 (S.D.N.Y. Feb. 12, 2019) (citations omitted). Plaintiffs

satisfy each of these TRIA requirements.

        A.      Plaintiffs have Obtained a Judgment Against a Terrorist Party
                on a Claim Based Upon an Act of Terrorism

        Defendant FARC is the world’s largest supplier of cocaine and was designated an FTO

on October 8, 1997, and re-designated on September 5, 2001 by the Secretary of State of the

United States pursuant to the Antiterrorism and Effective Death Penalty Act, 8 U.S.C. § 1189.

2
  The Court in CSX Transportation noted that this was already customary practice in federal court and
explained that CPLR “special proceedings” are not recognized by the Federal Rules of Civil Procedure
and that the form of such proceedings “need not be strictly adhered to as long as there is no prejudice to
the opposing party in giving notice of the claims and framing the issues.” Id. The Court further noted
that the hallmarks of such “special proceedings,” namely the swift and economical resolution of the
dispute, are “more akin to motion practice than a plenary action.” Id. (emphasis added).
                                                    4
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 5 of 20




The FARC has also been designated by the U.S. Treasury Department’s Office of Foreign Assets

Control (“OFAC”) as a “specially designated global terrorist” under IEEPA E.O. 13224, and as a

“specially designated narcotics trafficker” [SDNTK] under the Foreign Narcotics Kingpin

Designation Act (“Kingpin Act”)( 21 U.S.C. §§1901-1908) and OFAC’s SDGT and Kingpin Act

regulations (31 C.F.R. Parts 591, 598).

       The Pescatore Plaintiffs (all U.S. citizens at the time of the terrorist acts) are the family

members of Frank T. Pescatore, Jr., an American geologist who was kidnapped and murdered in

Colombia by the FARC terrorist organization. See Pescatore v. Palmera Pineda & FARC, No.

08-2245, 345 F. Supp. 3d 68 (D.D.C. 2018). The U.S. District Court for the District of Columbia

expressly found that the “Defendants [including the FARC] have properly been served, and that

personal and subject matter jurisdiction exist for this action.” Pescatore, 1:08-cv-02245, Order,

Dkt. No. 16 at 1 (D.D.C. Nov. 4, 2010).3

       In November 2018, the court awarded a judgment against the designated Foreign

Terrorist Organization (“FTO”) Revolutionary Armed Forces of Colombia (“FARC”) for

damages in the amount of $69,000,000.00. The Judgment was obtained pursuant to a civil action

brought under the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333, arising from the FARC’s

targeting of Americans. This judgment was registered in this district in November 2018 [Dkt.

No. 1] pursuant to 28 U.S.C. § 1963 which provides that “[a] judgment so registered shall have

the same effect as a judgment of the district court of the district where registered and may be

enforced in like manner.” There still remains due and owing $65,980,901.29 on the Judgment



3
 The district court noted FARC specifically targeted Frank Pescatore and sought ransom from his family
because he was an American. Thus, “[d]ue to the purposeful targeting of Americans by terrorism,
Defendants[FARC] have minimum contacts here to establish jurisdiction.” Pescatore, 1:08-cv-02245,
Order, Dkt. No. 16 at 10.


                                                  5
          Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 6 of 20




awarded.4 Plaintiffs do not believe that the Defendants in said Judgment have in their possession

visible property on which a levy can be made sufficiently to satisfy the said Judgment.

       B.      The Assets of an Agency or Instrumentality under TRIA are Blocked
               and Subject to Execution

       A TRIA execution requires two separate determinations:              (i) the property must be

blocked; and (ii) the owner of the property must be an agency or instrumentality under TWEA or

IEEPA. See Stansell, 771 F.3d 7at 726.

               1.      The MINISTRY OF FINANCE Assets are Blocked

       Here, the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) under

the Venezuela Sanctions Program 31 C.F.R. Part 591 and Executive Orders 13850 and 13857

established the first part of the analysis that the persons or entities are designated under IEEPA

Executive Orders relating to Venezuela and that the property was and remains blocked. Supp.

App. Dkt. Nos. 38-7; 38-8 (E.O. 13850); (E.O. 13857).

       Under E.O. 13857 the term ‘‘Government of Venezuela’’ includes the state and

Government of Venezuela, any political subdivision, agency, or instrumentality thereof,

including the Central Bank of Venezuela and PdVSA, and any person owned or controlled,

directly or indirectly, by the foregoing, and any person who has acted or purported to act directly

or indirectly for or on behalf of, any of the foregoing, including as a member of the Maduro

regime.


 4
   This amount excludes any amounts under the victims’ Confidential Joint Prosecution and Sharing
 Agreement with the Stansell plaintiffs (SDNY Case 1:16-mc-00405-LGS) who have also levied a writ of
 execution against the blocked assets at issue here. Both groups of victims have executed a Confidential
 Joint Prosecution and Sharing Agreement with respect to their post-judgment executions, and they are
 not competing creditors or adverse claimants. See Stansell v. Revolutionary Armed Forces of
 Columbia, No. 1:19-cv-20896-RNS, Dkt. No. 65 at 3 (S.D. Fla. Mar. 7, 2019) (stating plaintiffs have a
 joint prosecution and sharing agreement that “eliminates any issues of competing judgment lien
 priorities.”).


                                                   6
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 7 of 20




       As a result of these OFAC sanctions, MINISTRY OF FINANCE is also sanctioned and

its securities and cash assets held by CITIBANK, N.A. are also blocked under IEEPA E.O.

13850 and 13857.     Citibank’s Blocking Report to OFAC states that “Citibank N.A. holds

custody account **4024 for account owner, [MINISTRY OF FINANCE].”

       OFAC’s blocking established the first part of the analysis that the assets which Plaintiffs

seek to attach are all blocked under the Venezuela Sanctions program and IEEPA Executive

Orders 13850 and 13857. OFAC’s designations are final agency action factual determinations

entitled to great deference. See Weinstein v. Islamic Republic of Iran, 609 F.3d 43, 52 (2d Cir.

2010)(OFAC designation is a “factual finding”). A review of a decision made by OFAC is

“extremely deferential” because OFAC operates “in an area at the intersection of national

security, foreign policy, and administrative law.” See Islamic Am. Relief Agency v. Gonzales,

477 F.3d 728, 734 (D.C. Cir. 2007); De Cuelar v. Brady, 881 F.2d 1561, 1565 (11th Cir. 1989)

(OFAC decision entitled to great deference, and should be reversed only if arbitrary or

capricious).

       This Court, after a review of extensive evidence, determined that the assets owned by

MINISTRY OF FINANCE were blocked for purposes of execution under the TRIA. Dkt. No.

58.

               2. MINISTRY OF FINANCE is an Agency or Instrumentality of the FARC

       TRIA §201 provides for execution on the blocked assets of “any” agency or

instrumentality of a terrorist party. The agency or instrumentality standard in a TRIA execution

requires that any individual members, divisions and networks of any blocked person, entity,

organization or group that has “ever” been involved in the cultivation, manufacture, trafficking

or distribution of FARC cocaine, or that has “ever” supplied financial or money laundering



                                                7
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 8 of 20




services to the FARC, or its trafficking partners, “directly or indirectly” … “is an agency or

instrumentality of the FARC under the TRIA.”             Stansell, No. 8:09–cv–2308, 2011 WL

13135641, at *2-3; (M.D. Fla. Sept. 6, 2011) (MDFL DE 322, ¶¶ 11-13). See Stansell, 771 F.3d

at 742 (“evidence Plaintiffs presented to the district court was sufficient to establish the required

relationship   between    FARC     and   the   Partnerships,   even    if   that   relationship   was

indirect”)(emphasis added). See also Kirschenbaum, 830 F.3d at 133 (“Precisely because TRIA

§ 201 encompasses non-state actors and, thus, reaches more broadly than the FSIA, it would

contravene a plain reading of the TRIA to cabin its reach by applying the FSIA’s definition of

agency or instrumentality — which requires a foreign state principal.”). Plaintiffs submitted

substantial and competent evidence5 establishing the second ‘agency or instrumentality’ part of

the analysis sufficient for TRIA execution. See Stansell, 771 F.3d at 729.

                             The Cartel of the Suns Support the FARC

       The Venezuelan “Cartel of the Suns” (Cartel de Los Soles) is headed by active duty and

retired military officers and their civilian partners engaged in the trafficking of cocaine and

laundering of drug proceeds on behalf of the FARC and other drug trafficking organizations.

The Cartel of the Suns involves all elements of the Venezuelan infrastructure and state-owned

entities and furthers a wide variety of illegal activities, including drug trafficking. The FARC

operates in and out of Venezuela with the complicity of the Venezuelan government. The Cartel

of the Suns is the primary vehicle for FARC international drug trafficking and money

laundering.




5
 Appendix, Stansell, 1:16-mc-00405, Dkt. No. 16, Supplemental Appendix Dkt. No. 38, and
affidavits from three expert witnesses.
                                                 8
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 9 of 20




       The United States’ March 2020 superseding indictment of Venezuela’s President Maduro

and the Cartel de Los Soles confirms the Cartel de Los Soles support to the FARC. In Count

One (Narco-Terrorism Conspiracy) the indictment charges:

       1. From at least in or about 1999, up to and including in or about 2020,
       NICOLAS MADURO MOROS, DIOSDADO CABELLO RONDON, HUGO
       ARMANDO CARVAJAL BARRIOS, a/k/a "El Pollo," CLIVER ANTONIO
       ALCALA CORDONES, LUCIANO MARIN ARANGO, a/k/a "Ivan Marquez,"
       and SEUXIS PAUCIS HERNANDEZ SOLARTE, a/k/a "Jesfis Santrich," the
       defendants, participated in a corrupt and violent narco-terrorism conspiracy
       between the Venezuelan Cartel de Los Soles and the Fuerzas Armadas
       Revolucionarias de Colombia ("FARC").

       2. From at least in or about 1999, up to and including in or about 2020, the FARC
       was a terrorist organization led at times by LUCIANO MARIN ARANGO, a/k/a
       "Ivan Marquez," and SEUXIS PAUCIS HERNANDEZ SOLARTE, a/k/a "Jesus
       Santrich," the defendants, among others -- that became one of the largest
       producers of cocaine in the world and perpetrated acts of violence against United
       States nationals and property.

       3. From at least in or about 1999, up to and including in or about 2020, the Cartel
       de Los Soles, or "Cartel of the Suns," was a Venezuelan drug-trafficking
       organization comprised of high ranking Venezuelan officials who abused the
       Venezuelan people and corrupted the legitimate institutions of Venezuela –
       including parts of the military, intelligence apparatus, legislature, and the
       judiciary -- to facilitate the importation of tons of cocaine into the United States.
       The name of the Cartel de Los Soles is a reference to the sun insignias affixed to
       the uniforms of high ranking Venezuelan military officials who are members of
       the Cartel.

       4. NICOLAS MADURO MOROS, the defendant, helped manage and,
       ultimately, lead the Cartel de Los Soles as he gained power in Venezuela. Under
       the leadership of MADURO MOROS and others, the Cartel de Los Soles sought
       not only to enrich its members and enhance their power, but also to "flood" the
       United States with cocaine and inflict the drug's harmful and addictive effects on
       users in this country. Thus, whereas most drug-trafficking organizations in South
       and Central America have sought to recede from their roles in importing narcotics
       into the United States in an effort to avoid U.S. prosecution, the Cartel de Los
       Soles, under the leadership of MADURO MOROS and others, prioritized using
       cocaine as a weapon against America and importing as much cocaine as possible
       into the United States.




                                                9
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 10 of 20




USA v. Nicolas Maduros Moros, et al. SDNY Case No. S2 11-cr-205 Superseding

Indictment. Supp. App. Dkt. No. 38-5. The indictment describes the FARC and its

violence specifically directed at Americans like Plaintiffs herein:

       11. Between at least in or about 1999, up to and including in or about 2020, the
       FARC became one of the largest producers of cocaine in the world. The FARC
       has also directed violent acts against United States persons and property in foreign
       jurisdictions, including, but not limited to, Colombia. For example, the FARC
       leadership ordered FARC members to kidnap and murder United States citizens
       and to attack United States interests in order to dissuade the United States from
       continuing its efforts to fumigate FARC coca fields and disrupt the FARC's
       manufacturing and distribution of cocaine and cocaine paste.

Id.    The Cartel de Los Soles directly protected and facilitated the transshipment of

FARC cocaine to the United States:

       14. In furtherance of the narco-terrorism conspiracy, at various times between in
       or about 1999 and in or about 2020, members of the conspiracy organized their
       drug-trafficking activities as follows:

           d. In order to achieve safe passage for the large cocaine shipments
           transiting Venezuela, members and associates of the FARC and the Cartel
           de Los Soles paid bribes, which ultimately benefited . . . the defendants,
           among others, in exchange for, for example, access to commercial ports
           and data from air and maritime radar in Venezuela. According to the
           United States Department of State, approximately 75 unauthorized flights
           suspected of drug-trafficking activities entered Honduran airspace in 2010
           alone, using what is known as the "air bridge" cocaine route between
           Venezuela and Honduras.

           e. MADURO MOROS, CABELLO RONDON, CARVAJAL BARRIOS,
           and ALCALA CORDONES coordinated with the FARC in furtherance of
           the narco-terrorism conspiracy in order to: transport and distribute these
           large cocaine shipments; benefit from, and cause others to participate in,
           the provision of heavily armed security to protect the cocaine shipments;
           cause large quantities of previously-seized cocaine to be sold to drug
           traffickers in exchange for millions of dollars; interfere with drug-
           trafficking investigations and pending criminal cases in Venezuela and
           elsewhere; and help provide the FARC with military grade weapons,
           including machineguns, ammunition, rocket launchers, and explosives
           equipment.

Supp. App. Dkt. No. 38-5, Superseding Indictment ¶14.

                                                 10
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 11 of 20




       The indictment makes clear that the Cartel de Los Soles’ relationship with the

FARC went beyond cocaine and involved all aspects of the Venezuela Government

and its infrastructure to further illegal activity with the FARC.

           c. In or about 2006, Chavez made MADURO MOROS the foreign
           minister of Venezuela. During the same year, the FARC paid MADURO
           MOROS $5 million in drug proceeds, through a third party, in connection
           with a money-laundering scheme that was part of the narco-terrorism
           conspiracy. MADURO MOROS and others agreed to launder many
           millions of dollars from the FARC, including the $5 million, by
           purchasing palm oil extraction equipment from Malaysia with drug
           proceeds, which would be used to support the operation of African palm
           plantations in Apure that would appear legitimate. In connection with this
           scheme, in or about December 2006, Venezuela announced trade
           agreements with Malaysian firms relating to African palm oil extraction
           and crude oil exploration in Venezuela.

           d. In or about 2006, the Cartel de Los Soles dispatched a 5.6-ton cocaine
           shipment from Venezuela on a DC-9 jet bearing a United States
           registration number. DIOSDADO CABELLO RONDON and HUGO
           ARMANDO CARVAJAL BARRIOS, a/k/a "El Pollo," the defendants,
           worked with other members of the Cartel de Los Soles to coordinate the
           shipment. The jet departed Venezuela from Simon Bolivar International
           Airport in Maiquetia, Venezuela (the "Maiquetia Airport"), and landed at
           Ciudad del Carmen Airport in Campeche, Mexico. Mexican authorities
           seized the 5. 6 tons of cocaine when it arrived in Campeche.

           e. In or about 2008, Chavez, who was at that time the president of
           Venezuela and one of the leaders of the Cartel de Los Soles, agreed with
           LUCIANO MARIN ARANGO, a/k/a "Ivan Marquez," the defendant, to
           use funds from the Venezuelan state-owned oil producer, Petr6leos de
           Venezuela (PDVSA), to support the FARC's drug-trafficking and
           terrorist operations.

Supp. App. Dkt. No.38-5, Superseding Indictment ¶15 (emphasis added).

                               Testimony of Doug Farah

       Plaintiffs filed the testimony of Doug Farah [Dkt No. 37-3], a recognized expert for the

Department of Defense and other U.S. Government agencies on illicit drug trafficking; the

relationship among different global terrorist organizations to state and non-state actors in Latin

                                                 11
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 12 of 20




America; the global criminal-terrorist nexus, including the nexus between the Middle East and

Latin America; and the FARC. Mr. Farah testified that:

       52.     The Venezuelan “Cartel de Los Soles” (Cartel of the Suns) is headed by
       active duty and retired military officers and their civilian partners engaged in the
       trafficking of cocaine and laundering of drug proceeds on behalf of the FARC and
       other drug trafficking organizations. The Cartel of the Suns and its members are in
       part responsible for the failed state of Venezuela and use such a weakened state
       condition to assist the FARC and other drug trafficking organizations. The
       structure is among the primary enablers of the massive corruption and drug
       trafficking networks that are corroding the rule of law across Latin America.

       53.      []The Cartel of the Suns is the primary drug trafficking, drug moving and
       money laundering organization in Venezuela through various state-owned
       enterprises, and the FARC is the primary supplier of drugs and illicit gold that the
       Cartel of the Suns survives on.
                                         *       *       *
       58.      The Cartel of the Suns and its leaders use government ministries, state
       owned enterprises and their corporate subsidiaries to move, conceal and launder
       their criminal proceeds to sustain the Cartel’s operations.

Dkt. No. 37-3 Affid. Doug Farah ¶¶ 52, 53, 58.

       The MINISTRY OF FINANCE and its subsidiaries, including BANDES, are each a

member of the corrupt Maduro regime and the United States’ definition of the “Government of

Venezuela”. Plaintiffs’ filed expert witness testimony establishing that that the MINISTRY OF

FINANCE is a member of the Cartel of the Suns’ financial network and an agency or

instrumentality of the FARC.

       58. The Cartel of the Suns and its leaders use government ministries, state owned
       enterprises and their corporate subsidiaries to move, conceal and launder their
       criminal proceeds to sustain the Cartel’s operations. PDVSA and its subsidiaries
       are the primary vehicle used to launder FARC and Cartel profits from narcotics
       trafficking and other criminal activities used to sustain the conspiracy.
       *       *      *
       And several Venezuelan banks have been sanctioned by OFAC, in part for
       attempting to help Maduro move $1 billion from Venezuela to Uruguay. The
       U.S. Treasury Department’s OFAC made a factual finding that “[r]egime
       insiders have transformed BANDES and its subsidiaries into vehicles to move
       funds abroad in an attempt to prop up Maduro.” These are just some of many
       examples of state owned entities involvement in corruption, bribery, fraud and

                                                 12
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 13 of 20




       money laundering, all of which sustains the Cartel of the Suns and its leaders,
       and therefore the FARC.
       *       *       *
       63.     It is my opinion that the Maduro regime survives as a narco-state because
       of its decades of ongoing material support to the FARC, and that the members of
       the Venezuelan Cartel of the Suns are each an agency or instrumentality of the
       FARC because the Cartel and its leaders have been providing the FARC with
       substantial logistics, security, operational and financial protection for the past
       two decades. This includes the many oil, finance, aviation, mining and other
       government agencies, state owned enterprises, and their corporate subsidiaries,
       that the Cartel leaders have used to sustain, conceal, move and launder the
       Cartel’s vast profits from its narcotics trafficking and other criminal activities, all
       of which directly enable the Cartel to maintain itself as the backbone of the
       criminalized Maduro regime despite significant international sanctions on the
       regime, the FARC, the allied Ortega regime in Nicaragua, including, but not
       limited to:
       VZ government ministries:
       •       Venezuela Ministry of Finance

Farah Affid. Dkt. No. 37-3, pp. 32-33, 37 (emphasis added); Appendix Dkt. No. 38-17 OFAC

Press Release March 22, 2019: Treasury Sanctions BANDES, Venezuela’s National Development

Bank, and Subsidiaries.     See Order Dkt No. 58.         Mr. Farah testified that the Venezuela

MINISTRY OF FINANCE is an agency or instrumentality of the FARC. Id. at pp. 37-38.

                     Testimony of Former DEA Deputy Chief of Operations

       Plaintiffs filed the affidavit of David Gaddis a former senior official with the Drug

Enforcement Administration and former Deputy Chief of Operations, Office of Global

Operations, Chief of Enforcement Division. Dkt. No. 37-4. Mr. Gaddis testifies that:

       21. There has been long-standing cooperation between the FARC and ELN and
       the Venezuelan government, the Venezuelan military, Venezuelan state-owned
       companies generally, and PDVSA specifically, in a joint criminal enterprise to
       send cocaine to the United States and launder the proceeds.

       22. The current Venezuela Government, similar to the Chavez Government before his
       death, is relying on FARC drug trafficking enterprises that are comingled with
       government connected corporations in order to boost finances of civilian government and
       military leaders. According to recent summations of the relationship:




                                                 13
          Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 14 of 20




               “This alliance of Bolivarian states together with the FARC have coalesced
               into what we define as the Bolivarian Joint Criminal Enterprise – or a
               consortium of criminalized states and non-state actors working in concert
               with shared objectives. This joint criminal enterprise has not only taken
               billions of dollars from Venezuelan state coffers, but also used PDVSA as
               the central structure for money laundering and corruption throughout the
               region. The criminal portfolio used by those in this movement has
               continued to diversify as oil prices dropped and PDVSA’s production
               stalled. Such conditions forced incoming president Nicolas Maduro to rely
               even more on activities like cocaine trafficking and illicit gold production,
               but even with PDVSA’s decline the regime continues to function as a
               criminal operation.

Dkt. No. 37-4, Affid. of David Gaddis ¶¶ 21, 22. Mr. Gaddis testifies that the BANDES

subsidiaries are each an agency or instrumentality of the FARC:

          It is my opinion based upon my educations, training and over 25 years of
          experience in the DEA that the Cartel of the Suns and all of its members, front-
          persons, supporters, front companies, and financial networks are agencies or
          instrumentalities of the FARC because: (i) of its significant material assistance in
          direct support of the international narcotics trafficking activities of the FARC; (ii)
          its active involvement in cultivation, manufacture, processing, purchase, sale,
          trafficking, security, storage, shipment or transportation, and distribution of
          FARC cocaine and/or paste; and (iii) its facilitation and direct assistance through
          its state-owned enterprises—functioning in essence—as the FARC’s major money
          laundering network and financial network playing a significant role in
          international narcotics trafficking of the FARC. As key members of the Cartel of
          the Suns, each of the ministries, state owned entities, including subsidiaries of
          state-owned entities are each an agency or instrumentality of the FARC:
          [listing BANDES and its subsidiaries and MINISTRY OF FINANCE]. 6

Dkt. No. 37-4, ¶35.

          Plaintiffs have demonstrated with competent and substantial evidence that the Cartel of

the Suns members, including the BANDES subsidiaries and MINISTRY OF FINANCE, are each

an agency or instrumentality of the terrorist party FARC under the TRIA agency or

instrumentality standard.          See Stansell v. FARC, 771 F.3d 713, 732 (11th Cir. 2014);

Kirschenbaum v. 650 Fifth Ave & Related Properties, 830 F.3d 107, 135 (2d Cir. 2016). Both



6
    Plaintiffs also file the affidavit of Brian Fonseca. Dkt. No. 37-5.

                                                        14
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 15 of 20




the Second Circuit and Eleventh Circuit noted that TRIA’s standard relied on “the plain and

ordinary meaning” of the terms “agency” and “instrumentality.”         Kirschenbaum, 830 F.3d at

135; Stansell, 771 F.3d at 732, (purpose of the TRIA to “deal comprehensively with the problem

of enforcement of judgments rendered on behalf of victims of terrorism”), quoting Hausler v.

JPMorgan Chase Bank, N.A., 740 F. Supp. 2d 525, 531 (S.D.N.Y. 2010). Evidence is sufficient

to establish a relationship between the terrorist party and the purported agency or instrumentality,

although that relationship may be “indirect.” Kirschenbaum, 830 F.3d at 133; Stansell, 771 F.3d

at 742. There is no temporal limitation and past conduct and dealings satisfy the standard.

Kirschenbaum, 830 F.3d at 133, 135; Stansell, 771 F. 3d 724, 731-32.                Plaintiffs have

demonstrated that the OFAC sanctioned entity owners of the blocked assets here are agencies or

instrumentalities for purposes of execution. See Dkt. No. 37-1-5.

       Based upon all of this evidence, including substantial appendices, this Court determined

that the MINISTRY OF FINANCE is an agency or instrumentality of the FARC for purposes of

TRIA attachment and execution.        Dkt. No. 91.      This Court completed the two separate

determinations in this post-judgment TRIA execution (i) whether the property is blocked—here

under IEEPA, and (ii) that the sanctioned persons or entities owning or having an interest in the

blocked property are agencies or instrumentalities of the terrorist party FARC. See Stansell, 771

F.3d at 726. The MINISTRY OF FINANCE OFAC blocked assets being held by CITIBANK,

N.A. are subject to execution and turnover under TRIA without delay. See Stansell, 771 F.3d at

726.

       Plaintiffs have satisfied the requirements of TRIA because they obtained an ATA

judgment against the FARC, a “terrorist party” as defined by the TRIA Section 201(d)(4), on a

claim based on an “act of terrorism” as defined by TRIA Section 201(d)(1)(B). They now seek


                                                15
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 16 of 20




to enforce that ATA judgment against blocked assets of “any agency or instrumentality of that

terrorist party.” 18 U.S.C. § 2333. The blocked assets at issue are not immune from attachment

under the TRIA as sovereign, diplomatic or consular property. The TRIA allows terrorism

victim judgment holders to execute on blocked assets of designated persons, entities or

organizations not named in the ATA Judgment. Weinstein v. Islamic Republic of Iran, 609 F.3d

43, 50 (2d Cir. 2010).

        The OFAC does not require a license for plaintiffs to execute on blocked assets under the

TRIA. Weininger v. Castro, 462 F. Supp. 2d. 457, 499 (S.D.N.Y. 2006). Plaintiffs have

complied with all litigation reporting requirements to OFAC under 31 C.F.R. 501.605.

IV.    Plaintiffs have Complied with New York law under Fed. R. Civ. P. 69

       By Order entered February 8, 2021 [Dkt. No. 91], the Orders and Judgments Clerk issued

a writ of execution on February 9, 2021 which was delivered to the court appointed process

server that same date and levied upon, and accepted by, the garnishee CITIBANK, N.A. in New

York on February 12, 2021 pursuant to CPLR §5232.              The writ, including the attached

Exemption Notice; Notice to Judgment Debtor or Obligor; and two Exemption Claim forms, was

levied by a specially appointed process server pursuant to FRCP 4.1. See Order Dkt. No. 40, p.

2. The levy perfected Plaintiffs’ judgment lien on the subject blocked accounts. Statutory notice

of levy was timely provided to MINISTRY OF FINANCE in compliance with CPLR §5232(c).

No other creditors have priority over these Plaintiffs. 7

       Any state law that purports to bar Plaintiffs’ right to execute on these blocked assets is

preempted by TRIA.       Section 201(a) of the TRIA states that “[n]otwithstanding any other



7
 The Pescatore and Stansell Plaintiffs (Case No. 1:16-mc-00405-LGS) are not competing creditors or
adverse claimants, and the writs of execution from each case were levied simultaneously upon
Citibank, N.A.
                                                  16
         Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 17 of 20




provision of law” the blocked assets of a terrorist party “shall be subject to execution or

attachment in aid of execution.” 28 U.S.C. §1610 note. As the Supreme Court has observed,

“‘[a] clearer [preemption] statement is difficult to imagine.’” Cisneros v. Alpine Ridge Group,

508 U.S. 10, 18 (1993) (citation omitted). See also Conyers v. Rossides, 558 F.3d 137, 145 (2d

Cir. 2009). Thus, as TRIA’s legislative history states: “The purpose of Section 201 is to deal

comprehensively with the problem of enforcement of judgments rendered on behalf of victims of

terrorism in any court of competent jurisdiction by enabling them to satisfy such judgments

through the attachment of blocked assets of terrorist parties. It is the intent of the Conferees that

Section 201 establish that such judgments are to be enforced.” H.R. Rep. No. 107-779, at 27

(2002).8

V.       Plaintiffs’ ATA Damages are Fully Recoverable Under TRIA

         Plaintiffs’ ATA damages were awarded on the face of their judgment as compensatory

damages and are fully recoverable under 18 U.S.C. § 2333. These damages do not include any

prejudgment interest or punitive damages, and both case law and the ATA’s legislative history

indicate that ATA treble damages are compensatory and enforceable under TRIA.                  Three

different federal district court judges have expressly declared the ATA treble damages to be

compensatory damages. See Stansell v. Revolutionary Armed Forces of Columbia, No. 19-

20896-CIV, 2020 WL 4692748, *1 (S.D. Fla. July 16, 2020) (holding ATA treble damages are

compensatory and comparable to RICO and Clayton Act damages where “[t]he damages

provisions of both statutes are remedial.”) (citing Agency Holding Corp. v. Malley-Duff &

Associates, Inc., 483 U.S. 143, 151 (1987)); Estate of Parsons v. Palestinian Auth., 651 F.3d

118, 148 (D.C. Cir. 2011) (Brown, J., concurring) (“Treble damages [under the ATA] are


8
    https://www.congress.gov/107/crpt/hrpt779/CRPT-107hrpt779.pdf.

                                                 17
        Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 18 of 20




statutory or liquidated damages—not punitive damages.”); Antiterrorism Act of 1990: Hearing

on S. 2465 Before the Subcomm. on Courts and Administrative Practice of the S. Judiciary

Comm., 101st Cong. 34 (1990) (statement of Steven R. Valentine, U.S. Dept. of Justice Deputy

Assistant Att’y Gen., Civil Division) (“[The ATA] provides a federal forum for any national of

the United States to seek compensation in the form of treble damages for injuries resulting from

acts of international terrorism”) (emphasis added). 9 See also Stansell v. FARC, MDFL Case No.-

09-cv-2308 Dkt. No. 1222, Oct. 5, 2020 Order Denying OFAC blocked parties Rule 60(a)

motion at 6 (“Therefore, because judgment was entered for each plaintiff “for compensatory

damages” in a specified amount, Movants’ blocked assets are subject to execution or attachment

in aid of execution in order to satisfy those amounts.); see also id. at 13 (“Movants seek to

amend the Judgment so that they may limit Plaintiffs’ enforcement thereof, which would deprive

Plaintiffs of hundreds of millions of dollars. This proposed amendment extends beyond

correcting a misnomer or a mathematical computational error.”). 10

         WHEREFORE for the reasons set forth above, Plaintiffs respectfully request that this

Court enter an Order (in the form proposed as Exhibit 1) ordering the garnishee CITIBANK,

N.A. to liquidate and transfer and turnover pursuant to TRIA any and all securities, cash or

9
    https://books.google.com/books?id=TcITAAAAIAAJ&pg=PP3#v=onepage&q&f=false.
10
   Middle District of Florida Senior Judge Richard Lazzara, no fewer than ten times during the
Stansell Plaintiffs’ execution efforts, issued post-judgment issuance-of-writ orders that
specifically reiterated his intent that the 2010 ATA Judgment was solely for compensatory
damages. Judge Lazzara’s orders, spanning roughly five years’ of execution efforts, each time
reiterated and recounted unambiguously that “Plaintiffs’ Judgment is solely for compensatory
damages” (Dkt. Nos. 252 at 3; 261 at 3; 300 at 12; 322 at 11), or otherwise included the
functionally-identical phrase that “Plaintiffs have a federal district court judgment for
compensatory damages only[.]” Dkt. Nos. 323 at 10; 324 at 10; 325 at 10; 326 at 13; 327 at 13;
900 at 10. After denying the Rule 60(a) motion, Middle District of Florida Judge Charlene
Honeywell also entered a turnover judgment finding that “ Plaintiffs’ judgment is for compensatory
damages.” Dkt. No. 1216 at 2.



                                               18
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 19 of 20




property interests it holds of the Venezuela Ministry of Finance a/k/a Ministerio del Poder

Popular de Economía y Finanzas to Plaintiffs until Plaintiffs’ ATA judgment is fully satisfied.




Date: April 9, 2021                                         Respectfully submitted,

                                                            /s/ Nathaniel A. Tarnor
                                                            Hagens Berman Sobol Shapiro, LLP
                                                            322 8th Avenue, Suite 802
                                                            New York, NY 10001
                                                            Telephone: (646) 543-4992
                                                            Email: NathanT@hbsslaw.com

                                                            Counsel for the Pescatore
                                                            Plaintiffs/Judgment Creditors




                                               19
       Case 1:18-mc-00545-LGS Document 104 Filed 04/09/21 Page 20 of 20



                               CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on April 9, 2021, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system. I further certify that I served the foregoing document by
electronic mail or certified or registered mail to the following persons:

       VENEZUELA MINISTRY OF FINANCE
       a/k/a Ministerio del Poder Popular de Economía y Finanzas
       Av. Urdaneta, con Esq. de Carmelitas
       Edif. Sede del MPPPF
       Caracas, Distrito Capital
       Venezuela

       OFFICE OF FOREIGN ASSETS CONTROL
       U.S. Department of the Treasury
       1500 Pennsylvania Ave. NW Washington DC
       Via email to OFAC counsel in compliance with 31 CFR 501.605

None of the FARC defendants have appeared and defaults were properly entered against them all
prior to entry of the Default Judgment. Accordingly, no further notice, service of pleadings,
motions or writs is required to be served on the FARC or the individual FARC members
identified in the ATA Judgment. Fed. R. Civ. P. 5(a)(2).

                                                           /s/ Nathaniel A. Tarnor
                                                           Hagens Berman Sobol Shapiro, LLP
                                                           322 8th Avenue, Suite 802
                                                           New York, NY 10001
                                                           Telephone: (646) 543-4992
                                                           Email: NathanT@hbsslaw.com

                                                           Counsel for the Pescatore
                                                           Plaintiffs/Judgment Creditors




                                              20
